Citation Nr: 0405165	
Decision Date: 02/25/04    Archive Date: 02/27/04	

DOCKET NO.  93-06 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from June 1977 to July 1985.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  The VA will notify the veteran 
should further action be required on his part.  

In a July 1998 memorandum decision, Grant v. West, No. 95-498 
(U.S. Vet. App. July 15, 1998), the United States Court of 
Appeals for Veterans Claims, in vacating a prior denial of 
the claim by the Board, noted that 38 C.F.R. § 4.127 provides 
that "disability resulting from a mental disorder that is 
superimposed upon... a personality disorder may be service 
connected" and that 38 C.F.R. § 4.125(b) provides that "if a 
diagnosis of a mental disorder is changed, the rating agency 
shall determine whether the new diagnosis represents 
progression of the prior diagnosis, correction of an error in 
the prior diagnosis, or the development of a new and separate 
condition." (These were changes to the rating schedule which 
became effective November 7, 1996).  The Court indicated that 
VA was under a self-imposed duty to account for the differing 
diagnoses of record, and to determine whether the veteran's 
current condition was related to his paranoid personality 
disorder.  As a result of the Court's decision, in March 1999 
the Board remanded the case and ordered that the veteran be 
accorded a psychiatric examination for the purpose of 
determining whether or not he had an acquired psychiatric 
disorder, on Axis I, and/or a personality disorder, on Axis 
II, using the multi-axial system of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994).  In the event that the examiner 
rendered an Axis I diagnosis and an Axis II diagnosis, he or 
she was to offer an opinion on the question of whether the 
Axis I disorder was a progression or maturation of the 
personality disorder found during the veteran's active 
service or was a new and separate condition.  

A review of the record subsequent thereto reveals that, while 
the case was in remand status, the veteran failed, for 
whatever reason, on five separate occasions to report for and 
submit to a psychiatric examination.  However, the record 
reflects that the veteran was not apprised of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its ramifications.  
The VCAA and recent case law, particularly Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), require that specific 
notice as to informing the claimant of information and 
evidence not of record, necessary to substantiate his claim, 
to inform him of what information and evidence the VA itself 
will seek to provide, and inform him of information and 
evidence that he is expected to provide.  

The evidence also reveals that the veteran has not been 
provided with the provisions of 38 C.F.R. § 3.655, pertaining 
to the importance of appearing for any scheduled examination 
and the impact of any failure to report on the claim.

In communications of record dated in March 2002 and 
September 2002, the veteran indicated that he was dysgraphic 
and dyslexic and required appropriate accommodations.  He 
essentially requested audiotape accompaniments to any and all 
printed documents and correspondence.  The communications did 
not reflect a willingness on his part to report for 
examinations.  However, since the case needs to be remanded 
for due process purposes, the undersigned believes that the 
veteran should be given one more opportunity to report for an 
examination, particularly once he has been made aware of the 
importance of reporting for such an examination.  

Additionally, in her January 2004 informal hearing 
presentation, the veteran's accredited representative asked 
that the veteran be scheduled for a personal hearing, since 
she found that the veteran's desire for such "inferred" by 
his correspondence.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
specified below, is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures are met.  At the very least, 
the appellant should be provided a letter 
notifying him of the provisions of the 
VCAA and the impact on his particular 
claim.  The letter should contain a 
statement disclosing the type of evidence 
that would be essential to the success of 
the veteran's claim, as well as a 
statement as to which portion of 
evidence, if any, is to be provided by 
him, and which, if any, the VA will 
attempt to obtain on his behalf.  

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for a 
psychiatric disorder since service.  
After securing the necessary releases, 
the RO should obtain copies of any 
treatment records identified.  These 
records should be associated with the 
claims file.  

3.  The RO should, in accordance with 
current law and regulations, schedule the 
veteran for a personal hearing either at 
the RO or at the Board in Washington, 
D.C.  Should the veteran request a 
hearing before a member of the Board at 
the RO, it should be determined whether 
he wants this by videoconference or 
before a travel member of the Board.  A 
copy of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.

4.  The veteran should be provided a 
psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder identified.  The 
claims file and a copy of this REMAND 
must be made available to, and reviewed 
by, the examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
such as psychological testing, that are 
deemed necessary for an accurate 
assessment.  The examiner should conduct 
a thorough psychiatric examination of the 
veteran and, based on a review of the 
medical records and examination findings, 
provide a diagnosis for any pathology 
found.  If a chronic acquired psychiatric 
disorder is diagnosed on Axis I and/or a 
personality disorder diagnosed on Axis 
II, the examiner should provide an 
opinion as to whether the Axis I disorder 
is a progression or maturation of the 
personality disorder found during the 
veteran's period of active service or is 
a new and separate condition.  The 
complete rationale for any opinion 
expressed should be provided.

5.  Then, the RO should consider all of 
the evidence of record and readjudicate 
the claim.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board, if otherwise 
in order.  The purpose of this REMAND is to comply with 
governing adjudicative procedures.  No action is required of 
the veteran until he is notified by the RO; however, he is 
advised that the examination requested in this REMAND is 
deemed necessary to evaluate his claim, and that his failure, 
without good cause, to report for any scheduled examination 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



